t c memo united_states tax_court eric edward chandler petitioner v commissioner of internal revenue respondent docket no 6866-12l filed date eric edward chandler pro_se inga c plucinski-holbrook and charles b burnett for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice of federal tax lien nftl filing the sole question for decision is whether the irs settlement officer so abused her discretion in rejecting petitioner’s offer-in- compromise oic we hold that she did not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resid- ed in utah when he filed his petition petitioner has been a frequent visitor to this court this case involves his federal_income_tax liabilities for and in date petitioner filed delinquent returns for he did not pay the full amounts of tax shown as due on those returns and the irs assessed the tax_liabilities that petitioner had reported after petitioner failed to pay these liabilities on notice_and_demand the irs attempted to collect the liabilities by all statutory references are to the internal_revenue_code in effect at all relevant times we round all dollar amounts to the nearest dollar see eg chandler v commissioner t c dkt no date sustaining tax deficiencies against petitioner for and chandler v commissioner t c dkt no date sustaining tax deficiencies against petitioner for chandler v commissioner t c dkt no date sustaining tax deficiencies against petitioner for chandler v commissioner tcmemo_1991_425 sustaining tax deficiencies and penalties against petitioner for and levy in we sustained that levy and our decision was affirmed by the u s court_of_appeals for the tenth circuit chandler v commissioner t c dkt no 7252-07l date bench opinion aff’d 327_fedappx_763 10th cir petitioner likewise filed delinquent returns for and he did not pay the full amounts of tax shown as due on those returns and the irs assessed the tax_liabilities that petitioner had reported in date in an effort to collect petitioner’s unpaid tax_liabilities for and and in a further effort to collect his unpaid tax_liabilities for the irs sent him a letter notice_of_federal_tax_lien filing and your right to a hearing petitioner timely submitted a form request for a collection_due_process or equivalent_hearing shortly after requesting the cdp hearing petitioner submitted a form_656 offer_in_compromise stating that his offer was based on doubt as to collectibili- ty at that time his unpaid federal_income_tax liabilities exceeded dollar_figure in his oic he offered to pay dollar_figure per month for months for a total of dollar_figure he stated that his individual monthly income was then dollar_figure that total household monthly income including his wife’s earnings was dollar_figure and that his monthly expenses were dollar_figure in date the irs rejected this oic expressing its belief that peti- tioner had submitted the offer solely for the purpose of delaying irs collection action petitioner replied by requesting the form s necessary to appeal this deci- sion which the irs treated as a request for a cdp hearing that request was forwarded to the irs appeals_office which on date offered petitioner a combined cdp hearing covering both the nftl filing and the rejection of his oic that hearing was scheduled to be held by telephone on date the irs letter informed petitioner that the so would need further informa- tion about how he had spent funds that he had withdrawn from his retirement accounts during and petitioner withdrew more than dollar_figure from these accounts during those years he failed to pay tax on these withdrawals and he did not use any of the proceeds to pay down his outstanding federal_income_tax liabilities on august three days before the scheduled hearing petitioner called the so and requested additional time to prepare she agreed to postpone the cdp hearing to september during the hearing held on that date petitioner did not contest his underlying tax_liability for any of the years at issue but requested a collection alternative the so informed him that he was ineligible in light of his income to have his account placed in currently not collectible cnc status she informed him that his oic was unacceptable because he would be treated as having dissipated and thus as continuing to own for oic purposes the assets he had withdrawn from his retirement accounts during petitioner was evasive when asked how he had spent this dollar_figure while rejecting petitioner’s oic the so indicated that a partial pay in- stallment agreement might be acceptable to the irs on date she sent petitioner a draft installment_agreement on form 433-d installment agree- ment the so thereby proposed that petitioner make monthly payments of dollar_figure for the first year and monthly payments of dollar_figure thereafter when petitioner failed to accept this agreement or otherwise respond the so decided that the case should be closed she determined that petitioner’s oic had to be rejected because his reasonable collection potential rcp including his dissipated retirement account assets was dollar_figure in contrast to his offer of dollar_figure the so determined that petitioner had dollar_figure in disposable income per month after allocating a portion of the household expenses to his wife’s income and that he would accordingly qualify for a short term deferred payment offer of dollar_figure monthly installments of dollar_figure but since petitioner had declined to accept this offer the irs sent him on date a notice of determi- nation concerning collection action that rejected his oic and sustained the nftl filing petitioner timely petitioned this court for review of that determination trial of this case was postponed several times after petitioner informed the court that he had been diagnosed with and was being treated for cancer trial was ulti- mately held on date when questioned at trial about his retirement account withdrawals petitioner testified that his lawyer had advised him to withdraw the money and just go spend it he testified that he spent this money on anything and everything that he had no records of what he spent the money on and that he simply had a good time he testified that his monthly medical_expenses had increased from dollar_figure at the time of the cdp hearing to dollar_figure currently on account of his cancer treatments opinion where as here the taxpayer did not or cannot dispute his underlying tax_liability at the cdp hearing the court reviews the irs’ determination for abuse_of_discretion 114_tc_176 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in deciding whether the so abused her discretion in sustaining the nftl filing we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any rele- vant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so analyzed the transcript of petitioner’s account determined that the tax_liabilities at issue were properly as- sessed and determined that all other requirements of applicable law and adminis- trative procedure were followed the only issue is whether petitioner raised any legitimate question concerning his entitlement to a collection alternative sec_7122 authorizes the irs to compromise an outstanding tax lia- bility the regulations set forth three grounds for such compromise doubt as to liability doubt as to collectibility or promotion of effective tax adminis- tration sec_301_7122-1 proced admin regs the secretary may compro- mise a tax_liability based on doubt as to collectibility--the ground petitioner alleged in his oic--where the taxpayer’s assets and income render full collection unlikely id subpara conversely the irs may reject an oic where the tax- payer’s rcp is greater than the amount he proposes to pay see 136_tc_475 aff’d 502_fedappx_1 d c cir appeals officers are generally directed to reject offers substantially below the taxpayer’s rcp where the offer is premised as it was here on doubt as to collectibility see revproc_2003_71 2003_2_cb_517 this court does not independently review the reasonableness of the tax- payer’s proposed collection alternative our review is limited to ascertaining whe- ther the so’s decision to reject that offer was arbitrary capricious or without sound basis in law or fact murphy t c pincite we do not substitute our judgment for that of the so as to the acceptability of a particular offer see eg johnson t c pincite the so rejected petitioner’s oic primarily because of her determination that his retirement account withdrawals during which exceeded dollar_figure constituted dissipated assets that had to be included in ascertaining his rcp this yielded an rcp of dollar_figure which vastly exceeded his offer of dollar_figure dissipated assets are those assets that have been sold transferred or spent on nonpriority items in disregard of an outstanding tax_liability taggart v commissioner tcmemo_2013_113 see johnson t c pincite the internal_revenue_manual irm instructs settlement officers to determine whether a taxpayer has dissipated assets such that they are no longer available to pay his tax_liability see irm pt date the determination whether dissipated assets should be included in the taxpayer’s rcp depends on the settlement officer’s evaluation of the facts and circumstances of the taxpayer’s case id pt settlement officers are counseled that taxpayers should be afforded the opportunity to explain or verify the disposition of transferred assets irm pt if the taxpayer does not provide information showing the disposition of funds from transferred assets such amounts should be included in his rcp id pt conversely w hen it can be shown through internal research or substantiation provided by the taxpayer that the funds were needed to provide for necessary living_expenses these amounts should not be included in the rcp calculation id pt see layton v commissioner tcmemo_2011_ the so gave petitioner multiple opportunities to explain how he disposed of the funds he withdrew from his retirement accounts during but he made no effort to do so his testimony at trial that he had a good time spending the funds on anything and everything would not support the conclu- sion that the assets in question were expended for essential living_expenses we find that the so did not abuse her discretion by treating petitioner’s retirement account withdrawals as dissipated assets and rejecting his oic for that reason petitioner’s final argument is that we should remand this case to the appeals_office in light of an alleged material_change in circumstances namely petition- er’s increased monthly medical_expenses owing to his cancer treatments while we have authority to remand a cdp case for consideration of changed circum- stances when remand would be helpful necessary or productive see churchill tcmemo_2011_182 102_tcm_116 petitioner has not shown that this case meets those criteria regardless of the alleged dollar_figure increase in his monthly medical_expenses petitioner’s rcp will be several hundred thousand dollars above his offer of dollar_figure an offer that we do not believe was made in good_faith petitioner has been conniving for a very long time to avoid payment of his federal_income_tax liabilities and it is time to bring these delay tactics to an even if the so had excluded petitioner’s dissipated assets from his rcp she would not have abused her discretion in rejecting his oic because his annual disposable income of dollar_figure dollar_figure significantly exceeded his total offer of dollar_figure the so determined that petitioner had without regard to dissipated assets future income of dollar_figure available to pay his tax_liabilities end petitioner is free to submit another oic if his circumstances legitimately so warrant finding no abuse_of_discretion in any respect we will sustain the so’s rejection of petitioner’s oic and the proposed collection action to reflect the foregoing decision will be entered for respondent
